Citation Nr: 1601638	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-02 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which confirmed and continued the previously denied claim of entitlement to service connection for bilateral flat feet on the basis that no new and material evidence had been received to reopen the Veteran's claim.

In August 2012, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript has been associated with the claims folder.

In March 2014, the Board reopened the issue of entitlement to service connection for a bilateral flat feet disability and remanded the issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran had a bilateral flat feet disability which clearly and unmistakably existed prior to his periods of service.
 
2.  The medical evidence clearly shows that the Veteran's bilateral flat feet disability was not permanently aggravated beyond the natural progression of the disease during his period of service.


CONCLUSION OF LAW

A bilateral flat feet disability clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The provided notice to the Veteran in an October 2010 letter, prior to the appealed February 2011 rating decision, that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The October 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

Per the March 2014 remand instructions, the Veteran underwent a VA examination in April 2014 which provided the specific opinions requested by the March 2014 remand.  In light of the above, the Board finds that the RO substantially complied with the March 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In a December 2015 correspondence, the Veteran's representative contended that the April 2014 VA examination did not evaluate the Veteran's claimed bilateral pes planus accurately or adequately and thus, a new examination was needed.  While the Board notes the Veteran's representative's contentions regarding the adequacy of the VA examination, the Veteran gave history regarding the disability at issue during this examination and recounted his relevant symptomatology for the disability.  The report of the April 2014 VA examination also reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the April 2014 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

As noted above, the Veteran also was afforded a hearing in August 2012 before the undersigned Veterans Law Judge (VLJ) during which he and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determinations, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The provisions of 38 U.S.C.A. § 1111 provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease noted at entry will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2014).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Factual Background and Analysis

The Veteran claims that his military service aggravated his preexisting flat foot (pes planus) condition.  Specifically, he contends that his feet did not bother him prior to service but began hurting during his service and continued thereafter.

A January 1959 induction examination noted that the Veteran had asymptomatic pes planus.  The Veteran's service treatment records however are negative for complaints or treatments related to foot pain or pes planus.  The Veteran's January 1963 separation examination was also negative for complaints or treatments related to foot pain or pes planus.

Multiple treatment records have demonstrated that the Veteran has bilateral plantar fasciitis, calcaneal bursitis and calcaneal spurs.

An October 2010 VA treatment record noted a bilateral pes planus deformity.

A February 2008 VA treatment records noted that the Veteran reported that he had experienced foot problems for "a long time".  The diagnosis was pes valgo planus/hyperpronation.

At his August 2012 hearing, the Veteran testified that he experienced foot pain in service that worsened throughout his service.

Per the March 2014 Board remand instructions, the Veteran underwent a VA examination in April 2014.  The examiner noted that the Veteran had bilateral pes planus which was first diagnosed in January 1959.  The Veteran reported that he was not aware that he had flat feet until his January 1959 entrance examination.  The examiner also noted that the Veteran's January 1959 entrance examination reported that the Veteran had first degree pes planus.  The current diagnosis was mild bilateral pes planus with mild degenerative joint disease of both feet with a small, right calcaneal spur that were secondary to the aging process.  The examiner opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that no notes in the service treatment records documented treatment for foot symptoms.  Additionally, while the entrance examination revealed the presence of first degree pes planus which was asymptomatic, the Veteran's separation examination including his feet, was normal.  The examiner concluded that there was no aggravation during service.  The examiner indicated that the Veteran' s mild pes planus was not aggravated by service and that his mild degenerative joint disease of both feet with a small, right calcaneal spur was secondary to the aging process and the Veteran's obesity.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral feet disability is not warranted.

The Board observes that a pes planus condition was noted on enlistment examination in January 1959.  Therefore, the presumption of soundness does not apply.  As noted, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

In this case however, there is no indication in the Veteran's available service treatment records that his underlying bilateral feet disability worsened during active service as a result of any acute in-service exacerbation.  See Davis v. Principi, 276 F.3d 1341, 1344   (Fed. Cir. 2002), and Hunt v. Derwinski, 1 Vet. App. 292 (1991).

There is also no medical evidence of record from the Veteran's time in service or immediately thereafter suggesting that there was a permanent increase in the Veteran's bilateral feet disability beyond the natural progression of the disease during his active duty service.  

In addition, the April 2014 VA examiner specifically opined that the Veteran's bilateral foot disorder, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness and was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The April 2014 VA opinion constitutes the only opinion to specifically address whether the Veteran's preexisting bilateral foot disability was aggravated by service and the Veteran has not identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a bilateral foot disability and service by way of etiology or aggravation.

Notably, the Veteran's representative contended that the April 2014 VA examiner's opinion was inadequate as it relied on the absence of foot complaints in the service treatment records when it determined that the Veteran's bilateral flat feet disability was no not aggravated by service.  The Board notes however that the examiner reviewed the entire record to include service treatment record and post-service treatment.  Additionally, while noting that the Veteran's service treatment records were negative for complaints or symptoms of a bilateral foot disability and that the Veteran's January 1963 separation examination was normal, the examiner also pointed to other factors, including the fact that the Veteran's current pes planus was found to be only mild in nature, and that other foot disabilities present were likely the result of the aging process and obesity.

As a result, the Board concludes that the record establishes clearly and unmistakably that the Veteran's preexisting flat feet disability did not worsen during his service beyond the natural progression of the disability.  Therefore, the presumption of aggravation has been rebutted and the claim must be denied. 

The Board notes the Veteran's contentions regarding the etiology of his claimed flat feet disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Certainly, the Veteran is competent to report a worsening of symptomatology to warrant application of the presumption of aggravation under 38 U.S.C.A. § 1153, and there is no reason to doubt his credibility.  The Board further finds, however, that the Veteran is not competent as a lay person to offer an opinion on complex medical matters, such as whether the underlying knee disability was permanently worsening beyond the natural progress of the disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, on this question, the Veteran's assertions are of no probative value.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the flat feet etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  








ORDER

Entitlement to service connection for bilateral flat feet is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


